       Case 9:15-cr-00039-DLC Document 111 Filed 04/13/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 15-39-M-DLC

             Plaintiff,

       vs.                                               ORDER

NEAL ALLEN MADDOX,

             Defendant.


      Defendant Maddox moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He is currently

serving a 180-month sentence for drug and firearms offenses. See Judgment (Doc.

86). His projected release date is October 15, 2028. See Inmate Locator,

www.bop.gov/inmateloc (accessed Apr. 13, 2021).

      Currently, no one at FPC Yankton, South Dakota, where Maddox is

incarcerated, has a confirmed, open case of COVID-19. One hundred forty-three

inmates and 17 staff members have recovered. See Interactive Map,

www.bop.gov/coronavirus (accessed Apr. 13, 2021).

                                        1
           Case 9:15-cr-00039-DLC Document 111 Filed 04/13/21 Page 2 of 4



                                   I. Motion for Counsel

       Maddox asks the Court to appoint counsel to assist him with his motion. See

Mot. for Release (Doc. 107) at 1. The Criminal Justice Act does not support the

appointment of counsel on a motion for compassionate release. See 18 U.S.C. §

3006A(a)(1), (2).

                                 II. Merits of the Motion

       After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Maddox’s sentence if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). 1 The applicable factors from §

3553(a) may include the “nature and circumstances of the offense and the history

and characteristics of the defendant,” the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense,” to deter criminal conduct and protect the public, and




       1
          The statute provides that any sentence reduction must be consistent with the
“applicable” policy statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t);
U.S.S.G. § 1B1.13(3) (Nov. 1, 2018). But the guideline has not been revised since Congress
amended § 3582(c)(1) to allow defendants, not just the Director of the Bureau of Prisons, to
move for sentence reductions. The Ninth Circuit now holds that U.S.S.G. § 1B1.13 applies only
to motions for release filed by the Director. See, e.g., United States v. Aruda, __ F.3d __, No.
20-10245, slip op. at 11, 2021 WL 1307884 at *4 (9th Cir. Apr. 8, 2021) (per curiam); see also
United States v. McCoy, __ F.3d __, 2021 WL 1168980 at *12 (10th Cir. Mar. 29, 2021); United
States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180
(7th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108‒11 (6th Cir. 2020); United States v.
Brooker, 976 F.3d 228, 236 (2d Cir. 2020).
                                                2
        Case 9:15-cr-00039-DLC Document 111 Filed 04/13/21 Page 3 of 4



to provide effective correctional treatment, including education or vocational

training and medical care. See 18 U.S.C. § 3553(a)(1), (2). The Court may also

consider the advisory guideline range and the need to “avoid unwarranted

sentencing disparities” among similarly situated defendants and to provide

restitution to victims. See id. § 3553(a)(A), (6)–(7).

      Maddox has served about 63 months of a 180-month sentence—just over a

third—and seeks a reduction of seven and a half years. To justify such a large

reduction, the Court would require a clear and convincing showing of both an

extraordinary and compelling reason and satisfaction of the factors in § 3553(a).

      Maddox states that he has a body-mass index of 35.5. The Centers for

Disease Control lists obesity, defined as a body-mass index between 30 and 40, as

a factor that will increase a person’s risk of developing severe illness if he

contracts COVID-19. See Centers for Disease Control, People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (accessed Apr. 13, 2021).

      A medical condition may constitute an “extraordinary and compelling

reason” for release. Maddox’s concern about his vulnerability to COVID-19 is

understandable, but even in light of his obesity, his situation does not persuade the

Court that a reduction is warranted. There is no need to consider the factors in 18

                                           3
       Case 9:15-cr-00039-DLC Document 111 Filed 04/13/21 Page 4 of 4



U.S.C. § 3553(a).


      Accordingly, IT IS ORDERED that Maddox’s request for counsel and his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 107) are

DENIED.

      DATED this 13th day of April, 2021.




                                       4
